DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The preliminary amendment filed August 23, 2019 is acknowledged and has been entered.  Claims 2, 7-9, 12-16, 18, 19, 21-27, 30-34, 36-53, 55-58, 60-66, 68-73, 75-80, and 83-88 have been canceled.  Claims 1, 3-6, 10, 11, 17, 20, 28, 29, 35, and 54 have been amended.  Claims 89-93 have been added. 

2.	Claims 1, 3-6, 10, 11, 17, 20, 28, 29, 35, 54, 59, 67, 74, 81, 82, and 89-93 are pending in the application and are currently subject to the following restriction and election requirement.

Remarks
3.	At the outset it is noted that claim 1 is drawn to a combination, whereas claim 59 is drawn to a kit, claim 67 is drawn to a composition, claims 74 and 81 are drawn to methods, and claim 82 is drawn to a combination therapy.1  It is not entirely clear what it is that does or does not constitute the claimed “combination”; it presumed however that whatever it is it is not a kit, a composition, or a method.  It is therefore presumed to be patentably distinct from the claimed kit, the claimed composition, and the claimed methods.  The specification provides a definition of the term “combination” at page 69 and appears to indicate that it “does in particular not include the start of a therapy with one component (the checkpoint modulator or the T-cell redirecting multifunctional antibody) after the therapy with the other component (the other of checkpoint modulator or T-cell redirecting multifunctional antibody) is finished”, but the definition or accompanying disclosure is not understood and it is not clear if the term is being used by the claims to refer to a product to be used in treating a disease, a regimen or treatment 2, or a method of treatment of a disease.  Accordingly, on the presumption that the claimed combination is regarded as patentably distinct from the other inventions, which are clearly products or methods, since there are different sets of claims drawn to each of the combination, the kit, the composition, and the methods, claims 1, 3-6, 10, 11, 17, 20, 28, 29, 35, and 54, which are drawn to the combination, have been listed as claims drawn to an invention that is herein restricted from claims drawn to any of the other inventions.
	If it is Applicant’s position that the combination is not patentably distinct from other claimed inventions, Applicant is invited to address the reasons why and/or to amend the claims so as to more clearly and particularly point to the subject matter that is regarded as the invention as being a product or a method and/or to make it evident that the combination is not patentably distinct from one or another of the other claimed inventions.
  
Election/Restrictions
4.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1, 3-6, 10, 11, 17, 20, 28, 29, 35, and 54, drawn to a combination.

Group II, claim(s) 59 and 67, drawn to a kit and a composition.

Group III, claim(s) 74, 81, 82, and 89-93, drawn to a method for therapeutically treating cancer or initiating, enhancing, or prolonging an anti-tumor response in a subject.

5.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or 

The inventions may appear to be linked by a common concept, or special technical feature, such as perhaps an immune checkpoint modulator and a T cell redirecting bispecific antibody binding to both a T cell surface antigen and tumor associated antigen and having an Fc domain that binds preferentially (with higher affinity) to “activating” Fc receptors (FcRs) (as compared to the “inhibitory” Fc receptor (FcRIIIb).  However the use of a combination of a bispecific antibody that functions to redirect T cells to the sites of tumor cells and an immune checkpoint inhibitor (such as the anti-CTLA4 antibody Ipilimumab) was known in the art as of the effective filing date of the claimed invention.3  Furthermore, it was known that the a high activating/inhibitory FcR binding ratio is critical for the activity of monoclonal antibodies such as Rituximab and Alemtuzumab that attack cancer cells directly and eliminate them by recruiting immune effectors; and it was known at the time that the Fc domains of such therapeutic monoclonal antibodies could be engineered so as to more favorably (with higher affinity) bind to the activating FcRs (e.g., FcRIIa) than to (or relative to) the FcRIIIb.  For example, Richards et al. (Mol. Cancer Ther. 2008 Aug; 7 (8): 2517-27) teaches the engineering variants of the Fc domains of therapeutic monoclonal antibodies to optimize their binding to FcRIIa in order to enhance antibody-dependent cellular phagocytosis of targeted tumor cells by macrophages; see entire document (e.g., the abstract).  Thus, it would have been obvious to one ordinarily skilled in the art as of the effective filing date of the claimed invention to have used both an immune checkpoint modulator and a T cell redirecting bispecific antibody binding to both a T cell surface antigen and tumor associated antigen and having an Fc domain that binds preferentially (with higher affinity) to “activating” Fc receptors (FcRs) (as compared to the “inhibitory” Fc receptor (FcRIIIb) to treat cancer expressing the tumor associated antigen.  As such, the technical feature that appears to link the inventive concepts of the inventions does not constitute a special technical feature as defined by PCT Rule 13.1, as it does not define a contribution over the prior art.

4

The special technical feature of the invention of Group II is making a kit and a composition.

The special technical feature of the invention of Group III is treating cancer or initiating, enhancing, or prolonging an anti-tumor response in a subject.

Accordingly, the inventions of Groups I-III do not share the same or corresponding special technical feature so as to form a single general inventive concept under PCT Rules 13.1 and 13.25.  

6.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Applicant is required to elect a single species of the elected invention.  The species of the inventions are as follows: 

A.	The invention wherein the antibody or antigen binding fragment thereof binds with a higher affinity to one or more of FcRI, FcRIIa, and FcRIII than to the affinity with which it binds to FcRIIIb.

Note:  Applicant must elect a single species of the elected invention by specifically RI, FcRIIa, and FcRIII to which the claims shall be restricted, if no generic claim is finally held to be allowable. 

B.	The invention wherein the immune checkpoint modulator is an activator or an inhibitor (of one or more of the immune checkpoint molecules listed by claim 29).

Note:  Applicant must elect a single species of the elected invention by specifically naming one of “inhibitor” or “activator” to which the claims shall be restricted, if no generic claim is finally held to be allowable. 

C.	The invention wherein the immune checkpoint modulator is either an inhibitor or an activator of one or more of the immune checkpoint molecules listed by claim 29.

Note:  Applicant must elect a single species of the elected invention by specifically naming one or more of the immune checkpoint molecules to which the claims shall be restricted, if no generic claim is finally held to be allowable.  For example, Applicant might choose to elect the species of the invention in which the immune checkpoint modulator is an inhibitor PD-1 and PD-L1.   


Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 



REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or

(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

8.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

9.	Applicant is reminded that upon the cancellation of claims to a non-elected 

10.	The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                         





slr
March 31, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The claimed combination therapy is a method since according to the claims it comprises steps.
        2 Notably a regimen or treatment plan, which is not either a product or a process, may be held to be unpatentable subject matter under 35 U.S.C. § 101.
        3 See, e.g., Ellmark et al. (Cancer Immunol. Immunother. 2017; 66 (1):  1-7; published on-line October 6, 2016); see entire document (e.g., the abstract; pages 2 and 3; page 5).
        4 As explained it is not clear what type of invention is being claimed (or is regarded as the subject matter to which the claims are drawn) or moreover if a combination is a product to be used in treating a disease, a regimen or treatment plan for treating a disease, or a method of treatment of a disease. 
        
        5 In addition, Applicant is reminded that PCT Rules 13.1 and 13.2 do not provide for a single general inventive concept to comprise more than the first mentioned product, the first mentioned method for making said product, and the first mentioned method for using said product.  In this case, notably, none of the claimed products (i.e., a kit or a composition) is expressly recited by the claims as being used in practicing the claimed methods.